DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception portion, a guide portion, a first engagement portion, and a second engagement portion first appearing in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the two reception portions."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi US 2015/0014474 (“Hirabayashi”).  Regarding claim 1, Hirabayashi disclosed a sheet guide mechanism for sandwiching a sheet medium between a reception portion (61) and a guide portion (99) and guiding the sheet medium, the guide portion being configured to be movable to a guide position in which the guide portion faces the reception portion to sandwich the sheet medium (Figure 9B), and to an open position in which the sheet medium is insertable and removable from between the reception portion and the guide portion (Figure 9A), the sheet guide mechanism comprising: 
 	a cover (90) configured to cover the sheet medium; and 
 	a first engagement portion (91) configured to engage with the guide portion to move the guide portion to the guide position, wherein the cover is movable to a closed position in which the cover covers the sheet medium (Figure 9B), and to an open position (Figure 9A) in which the cover forms an opening that allows handling of the sheet medium, and includes a second engagement portion (including 63, 44) configured to contact the first engagement portion (at 97) in the closed position, 

 	Regarding claim 2, Hirabayashi disclosed a biasing member (87) configured to bias the guide portion toward the open position, wherein while the cover moves to the closed position, the guide portion is pressed, by the first engagement portion, against a biasing force of the biasing member, and the guide portion moves to the guide position.  
	Regarding claim 3, Hirabayashi disclosed the reception portion and the guide portion are disposed at two locations away from each other in a width direction intersecting a transport direction of the sheet medium, and at least one of the reception portion and the guide portion includes a regulating surface that abuts the sheet medium to regulate movement in the width direction of the sheet medium (see at least Figure 11).  
	Regarding claim 4, the reception portion capable of being moved in the width direction of the sheet medium.  
 	Regarding claim 5, Hirabayashi disclosed a printing apparatus, comprising: a transport unit (22) configured to transport the sheet medium;   
 	a printing unit (23) configured to perform printing on the sheet medium; and 
 	the sheet guide mechanism according to claim 1, wherein 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658